DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the decrease" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the first transmission rate" and "the second transmission rate" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b/f)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first communication unit” and “a second communication unit” in claims 1, 12, and 13, “an obtainment unit” and “a setting unit” in claims 12 and 13, “a mode control unit” in claim 2, and “a determination unit” in claim 4.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a first communication unit” and “a second communication unit” in claims 1, 12, and 13, “an obtainment unit” and “a setting unit” in claims 12 and 13, “a mode control unit” in claim 2, and “a determination unit” in claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, see Figures 2A and 2B and the associated descriptions in the specification, which describe some of these units in functional terms, but do not provide the required structure, material, or acts.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a/f)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
As noted above, the claims include a number of “units” that are interpreted to invoke 35 U.S.C. 112(f).  As also noted above, these claimed “units” do not provide sufficient structural support in the specification.  Therefore, the original disclosure fails to comply with the written description requirement for these claimed “units”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2019/0223101) in view of Verma et al (US 2018/0309538).

Regarding claim 1: Li discloses a communication apparatus comprising: 
a first communication unit configured to connect to another communication apparatus and communicating by using a PCR (Primary Connectivity Radio) function in compliance with the IEEE802.11ba standard (see radio 114-1 of Figure 1 or PCR 410 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, see [0082], for example, which indicates that radio 114-1 may be a PCR); 
a second communication unit configured to communicate with the other communication apparatus by using a WUR (Wake Up Radio) function in compliance with the IEEE802.11ba standard (see wake-up radio 118-1 of Figure 1 or WUR 414 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, as indicated in [0080]-[0086], wake-up radio 118 uses a WUR function); 
an obtainment unit configured to obtain, from a signal received from the other communication apparatus by the second communication unit, a value indicating a signal intensity or a signal quality of the signal (disclosed throughout; see Figures 7 and 8 and [0115] and [0119], which describe that the WUR obtains the signal strength (intensity) of the WUR signal received from another communication device).
Li does not explicitly disclose the limitation of a setting unit configured to set, based on the value obtained by the obtainment unit, a transmission rate of the first communication unit.  However, using the signal intensity or signal quality of one communication unit to determine the transmission rate for another communication unit is known in the art.  Consider Verma, for example, which discloses that the RSSI of communications on one radio (such as the primary radio/PCR) can be used to determine the data rate of another radio (such as the companion radio or wake-up radio).  For example, consider Figure 3 and [0069]-[0074].  As noted in [0069]-[0070], the parameter (such as RSSI) can be based on messages sent via the companion radio (wake-up radio).  Then, the RSSI is used in step 335 to determine the data rate for the companion/wake-up radio transmissions in step 340 (see [0073]-[0074]).  See also [0111], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li do use the RSSI of the wake-up radio to determine the data rate of the PCR.  The rationale for doing so would have been to utilize the available information (the RSSI of the WUR) to inform the selection of the data rate on the PCR prior to transmission using the PCR and to thus adapt to the conditions indicated by the WUR’s RSSI.

Regarding claim 12: Li discloses a method of controlling a communication apparatus that includes a first communication unit configured to connect to another communication apparatus and communicating by using a PCR (Primary Connectivity Radio) function in compliance with the IEEE802.11ba standard (see radio 114-1 of Figure 1 or PCR 410 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, see [0082], for example, which indicates that radio 114-1 may be a PCR) and a second communication unit configured to communicate with the other communication apparatus by using a WUR (Wake Up Radio) function in compliance with the IEEE802.11ba standard (see wake-up radio 118-1 of Figure 1 or WUR 414 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, as indicated in [0080]-[0086], wake-up radio 118 uses a WUR function), the method comprising: 
obtaining, from a signal received from the other communication apparatus by the second communication unit, a value indicating a signal intensity or a signal quality of the signal (disclosed throughout; see Figures 7 and 8 and [0115] and [0119], which describe that the WUR obtains the signal strength (intensity) of the WUR signal received from another communication device).
Li does not explicitly disclose the limitation of setting, based on the obtained value, a transmission rate of the first communication unit.  However, using the signal intensity or signal quality of one communication unit to determine the transmission rate for another communication unit is known in the art.  Consider Verma, for example, which discloses that the RSSI of communications on one radio (such as the primary radio/PCR) can be used to determine the data rate of another radio (such as the companion radio or wake-up radio).  For example, consider Figure 3 and [0069]-[0074].  As noted in [0069]-[0070], the parameter (such as RSSI) can be based on messages sent via the companion radio (wake-up radio).  Then, the RSSI is used in step 335 to determine the data rate for the companion/wake-up radio transmissions in step 340 (see [0073]-[0074]).  See also [0111], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li do use the RSSI of the wake-up radio to determine the data rate of the PCR.  The rationale for doing so would have been to utilize the available information (the RSSI of the WUR) to inform the selection of the data rate on the PCR prior to transmission using the PCR and to thus adapt to the conditions indicated by the WUR’s RSSI.

Regarding claim 13: Li discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute (see memory subsystem 1712 of Figure 17, for example) a method of controlling a communication apparatus that includes a first communication unit configured to connect to another communication apparatus and communicating by using a PCR (Primary Connectivity Radio) function in compliance with the IEEE802.11ba - 23 -10195688US01/P219-0805WOUS standard (see radio 114-1 of Figure 1 or PCR 410 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, see [0082], for example, which indicates that radio 114-1 may be a PCR) and a second communication unit configured to communicate with the other communication apparatus by using a WUR (Wake Up Radio) function in compliance with the IEEE802.11ba standard (see wake-up radio 118-1 of Figure 1 or WUR 414 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, as indicated in [0080]-[0086], wake-up radio 118 uses a WUR function), the method comprising: 
obtaining, from a signal received from the other communication apparatus by the second communication unit, a value indicating a signal intensity or a signal quality of the signal (disclosed throughout; see Figures 7 and 8 and [0115] and [0119], which describe that the WUR obtains the signal strength (intensity) of the WUR signal received from another communication device).
Li does not explicitly disclose the limitation of setting, based on the obtained value, a transmission rate of the first communication unit.  However, using the signal intensity or signal quality of one communication unit to determine the transmission rate for another communication unit is known in the art.  Consider Verma, for example, which discloses that the RSSI of communications on one radio (such as the primary radio/PCR) can be used to determine the data rate of another radio (such as the companion radio or wake-up radio).  For example, consider Figure 3 and [0069]-[0074].  As noted in [0069]-[0070], the parameter (such as RSSI) can be based on messages sent via the companion radio (wake-up radio).  Then, the RSSI is used in step 335 to determine the data rate for the companion/wake-up radio transmissions in step 340 (see [0073]-[0074]).  See also [0111], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li do use the RSSI of the wake-up radio to determine the data rate of the PCR.  The rationale for doing so would have been to utilize the available information (the RSSI of the WUR) to inform the selection of the data rate on the PCR prior to transmission using the PCR and to thus adapt to the conditions indicated by the WUR’s RSSI.

Regarding claim 2: Li, modified, discloses the limitations of a mode control unit configured to control whether to start a WUR mode to cause the first communication unit to shift to a power saving state or to end the WUR mode to cause the first communication unit to shift to a communicable state (disclosed throughout; see [0140], [0118] and [0119] of Li, which discloses that the interface circuit includes functionality to determine when to switch to a lower-power mode or a higher-power mode), 
wherein after the WUR mode is started by the mode control unit, the setting unit sets, based on the value, a second transmission rate which is a transmission rate to be used by the first communication unit when the WUR mode is ended (as indicated in the combination above, in Figure 7 and 8 and [0115] and [0119], the WUR obtains the RSSI in the WUR mode (lower-power mode); in the combination, the terminal uses this value to determine a transmission rate to be used by the first communication unit when the higher-power mode is entered).

Regarding claim 9: Li, modified, discloses the limitations that in a case in which a frequency band used by the first communication unit differs from a frequency band used by the second communication unit, the setting unit sets the first transmission rate as the second transmission rate (see [0201], for example, which indicates that the WUR frequency band may be different from the PCR frequency band; in the above combination, the transmission rate is set to a value (the first transmission rate is set to the second transmission rate calculated based on the RSSI) when the WUR frequency band differs from the PCR frequency band).

Regarding claim 11: Li, modified, discloses the limitation that the signal is a WUR beacon (see [0115] and [0119], which indicate that the signal is a WUR discovery frame, which is reasonably interpreted as a WUR beacon).  

Allowable Subject Matter
Claims 3-8 and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alanen et al (US 2020/0187120) discloses a method of controlling connectivity for dozing of a wireless device, including measuring the quality of the WUR signal.  
Alanen et al (US 2019/0320389) discloses a method of waking up a dozing wireless device, including measuring the signal strength of a WUR signal.
Kristem et al (US 2019/0116555) discloses a method of determining the data rate for a device that uses a WUR mode to power down a PCR.  
Li et al (US 2019/0014541) discloses a method for wake-up radio link adaptation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 6, 2022